Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 has been amended in an improper manner. Claim 1 has replaced “A hinge structure” with “The hinge structure”, however no underline and strikethrough/double brackets has been shown. Because this appears to be a minor typo, Examiner is still able to examine the current claims on the merits. Applicant should properly amend “The hinge structure” back to “A hinge structure” in the next response, being sure to show all deletions in strikethrough/double brackets and all additions in underline.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “The hinge structure” should be replaced with “A hinge structure” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon (US 5,697,125), herein referred to as ‘125, in view of Chu et al. (US 8,245,356), herein referred to as ‘356.
For Claim 1, ‘125 discloses a hinge structure (embodiment of Figures 1-3), comprising: a base (28) having an axial hole (interior of 28), wherein an inner wall (29) of the axial hole has a plurality of positioning concave portions (Annotated Figure 1A: A, B); at least one torque element (26) disposed in the axial hole (interior of 28) and comprising a torque providing portion (32, 34) and a plurality of positioning convex portions (C, D), wherein the torque providing portion (32, 34) surrounds a central axis (E) of the axial hole (interior of 28) to form a through hole (38), the torque providing portion (32, 34) has a fracture (36) adjacent to the through hole (38), and the positioning convex portions (C, D) are connected to the torque providing portion (32, 34) and configured to respectively correspond to the positioning concave portions (A, B), wherein the torque providing portion (32, 34) and the positioning convex portions (C, D) are located on a same virtual plane (as seen in Figure 3), and the virtual plane is perpendicular to the central axis (E), a first virtual straight line (L1) on the virtual plane passes through the fracture (36) and the central axis (E), and at least some of the positioning convex portions (C, D) are not located on the first virtual straight line (L1); and a rotation shaft (22) passing through the through hole (38).
‘125 does not disclose wherein at least one of the positioning convex portions is located on the first virtual straight line, and a distance between the at least some of the positioning convex portions and the fracture is smaller than a distance between the at least one of the positioning convex portions and the fracture.
‘356 teaches a hinge structure having at least one torque element (Annotated Figure 4) with a plurality of convex portions (X, Y, Z), a fracture (216), a first virtual straight line (L3), at least some of the positioning convex portions (X, Y) are not located on the first virtual straight line (L3), and wherein at least one of the positioning convex portions (Z) is located on the first virtual straight line (L3), and a distance between the at least some of the positioning convex portions (X, Y) and the fracture (216) is smaller than a distance between the at least one of the positioning convex portions (Z) and the fracture (216).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a third convex portion to the hinge structure of ‘125 as taught by ‘356. One would be motivated to make such a modification in order to better hold the torque element to the base 
For Claim 2, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein at least some of the positioning convex portions (C, D) are respectively located on opposite sides with respect to the first virtual straight line (L1).
For Claim 3, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein the positioning convex portions (C, D) are symmetrical with respect to the first virtual straight line (L1).
For Claim 4, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein two of the plurality of positioning convex portions (C, D) are respectively located on opposite sides with respect to the first virtual straight line (L1), and extending directions of the two positioning convex portions (C, D) are perpendicular to the first virtual straight line (L1).
For Claim 5, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein a second virtual straight line (L2) on the virtual plane is perpendicular to the first virtual straight line (L1) and passes through the central axis (E), the fracture (36) is located on a first side (above L2) with respect to the second virtual straight line (L2), and the positioning convex portions (C, D) are located on a second side (below L2) opposite the first side (above L2)  with respect to the second virtual straight line (L2).
For Claim 6, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein a distance between a first part (32A, 34A) of the torque providing portion (32, 34) and the fracture (36) is greater (as seen in Annotated Figure 1A) than a distance between a second part (32B, 34B) of the torque providing portion (32, 34) and the fracture (36), and a width of the first part (32A, 34A) along a radial direction of the through hole (38) is greater (as seen in Annotated Figure 1) than a width of the second part (32B, 34B) along the radial direction of the through hole (38).
For Claim 7, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein a dimension (thickness dimension of 26 as seen in Figure 3) of the at least one torque element (26) along an axial direction of the through hole (38) is smaller than another dimension (width dimension of the torque portion 32, 34 as seen in Figure 3) of the at least one torque element (26) along a radial direction of the through hole (38).
For Claim 8, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein a number of the at least one torque element (26) is plural, and the torque elements (multiple instances of 26) are stacked in sequence in a direction along the central axis (as seen in Figures 1 and 2 where multiple torque elements 26 are axially stacked on shaft member 22).
For Claim 9, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein the torque providing portion (32, 34) deforms elastically (abstract) by the rotation shaft (22) passing through the through hole (38) to allow the positioning convex portions (C, D) to respectively correspond to the positioning concave portions (A, B).
For Claim 10, ‘125 in view of ‘356 teaches the hinge structure as recited in claim 1, wherein each of the positioning convex portions (C, D) extends into a corresponding one of the positioning concave portions (A, B) along a radial direction (left and right directions as seen in Figure 1A) of the axial hole (interior of 28).

    PNG
    media_image1.png
    438
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    560
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. Applicant’s arguments are with respect to newly added claim limitations which have been addressed above. The new grounds of rejection has been necessitated by Applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677